Citation Nr: 1106445	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  98-10 400	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the removal of lower 
teeth secondary to the Veteran's service-connected maxillary 
sinusitis.

2.  Entitlement to an increased evaluation for bronchial asthma, 
currently rated as 30 percent disabling.

3.  Entitlement to an increased evaluation for maxillary 
sinusitis, currently rated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for the residuals of 
left inguinal hernia repairs.

5.  Entitlement to a compensable evaluation for scars on the 
dorsal aspect of both feet.

6.  Entitlement to a compensable evaluation for conjunctivitis.

7.  Entitlement to special monthly pension by reason of being 
housebound.

8.  Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance of another person.  

9.  Entitlement to a total disability evaluation based on 
individual unemployability due to the Veteran's service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served from February 1952 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the claims enumerated above.

In written correspondence, the Veteran has argued that the 1978 
reduction of the ratings for his service-connected disabilities 
was improper.  In a June 1983 decision, the Board determined that 
the reductions were proper.  The Veteran subsequently raised a 
motion for reconsideration of this decision, which was denied by 
the Board in June 1994.  The June 1983 Board decision is final, 
and not subject to revision unless the Veteran raises a claim of 
entitlement to revision of the June 1983 decision on the grounds 
of clear and unmistakable error.  See 38 U.S.C.A. § 7111 (West 
2002).  Significantly, while the Veteran has submitted numerous 
and countless statements in support of his contention that the 
reductions were improper, he has not alleged that the June 1983 
Board decision was clearly and unmistakably erroneous in finding 
that the reductions were proper.  In order for a claimant to 
successfully establish a valid claim of clear and unmistakable 
error in a final Board decision, the claimant must articulate 
with some degree of specificity what the alleged error is, and, 
unless the alleged error is the kind of error that, if true, 
would be clearly and unmistakably erroneous on its face, the 
claimant must provide persuasive reasons explaining why the 
result of the final rating decision would have been manifestly 
different but for the alleged error.  38 C.F.R. § 20.1403 (2010).  
The Board emphasizes that while the Veteran has not yet filed 
such a claim, he may do so at any time.

In September 2008, the Board issued a Decision/Remand.  In that 
action, the Board denied entitlement to service connection for 
left eye pseudophakia.  The remaining issues, those shown on the 
front cover of this Decision, were remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

The claim has since been returned to the Board for appellate 
review.  Upon reviewing the development that has occurred since 
September 2008, the Board finds there has been substantial 
compliance with its remand instructions.  The Board notes that 
the United States Court of Appeals for Veterans Claims (Court) 
has noted that "only substantial compliance with the terms of 
the Board's engagement letter would be required, not strict 
compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see 
also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall [v. West, 11 Vet. App. 268 (1998)] 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination "more 
than substantially complied with the Board's remand order").  
The record indicates that the AMC sent a letter to the Veteran 
asking that he provide any additional evidence in support of his 
claim and it also informed him of what it would do in order to 
assist the Veteran with his claim.  The record further indicates 
that the Veteran was afforded several VA examinations.  
Additionally, the AMC attempted to obtain additional records from 
the Social Security Administration and various VA medical health 
care facilities, and the available records have been associated 
with the claims folders.  Based on the foregoing, the Board finds 
that the AMC substantially complied with the Board's September 
2008 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(finding that a remand by the Board confers on the appellant the 
right to compliance with the remand orders).  As such, the Board 
will proceed to review and decide the claim based on the evidence 
that is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's bronchial asthma, special monthly pension (aid and 
attendance), and a TDIU claims are addressed in the REMAND 
portion of the decision below and they are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's service medical treatment records are negative 
for any trauma to the teeth, jaw, or mouth area.  These same 
records do not show that the Veteran lost any additional teeth 
while he was on active duty.

2.  Since service, the Veteran has lost a large number of upper 
and lower teeth.  

3.  Although the Veteran's contends that the loss of his teeth, 
post-service, is the result of or was caused by his service-
connected maxillary sinusitis, medical evidence corroborating 
these assertions has not been obtained or proffered.  

4.  The Veteran's maxillary sinusitis is manifested by no more 
than non-incapacitating episodes two times per year characterized 
by nasal congestion, nasal mucous, itchy nose, watery eyes and 
sneezing; there is no evidence of incapacitating episodes due to 
sinusitis.

5.  Over the course of this appeal, the Veteran has not been 
diagnosed as having a left inguinal hernia.  Moreover, he also 
does not wear a truss or belt, and he has not been diagnosed with 
or lodged complaints involving parasthesias and neuralgias in his 
left testicle and inguinal scar.

6.  The left inguinal hernia repairs scar is productive of pain 
but, no adherence, no underlying loss of tissue under the scar, 
no ulceration or breakdown of the skin, no disfigurement, no 
limitation of function by the scar, no inflammation, edema, or 
keloid formation, and the texture of the scar is smooth and flat.  

7.  While the Veteran has been granted service connection for 
scars of the dorsal aspect of both feet, these scars are not 
tender, adherent, or ulcerative.  There is no underlying loss of 
tissue under either scar, and they are not disfiguring.  
Additionally, there is no limitation of function by the scar, no 
inflammation, edema, or keloid formation, and the scars are 
described as spots on the skin.  

8.  Conjunctivitis is not shown to be active, and there is no 
evidence of ongoing treatment or residuals associated with 
conjunctivitis.

9.  The Veteran has numerous service-connected and nonservice-
connected disabilities that result in a combined rating of 80 
percent.

10.  The Veteran does not have a single disability rated at 100 
percent; however, he is over 65 years of age.

11.  The Veteran served for more than 90 days during the Korean 
Conflict, a period of war.


CONCLUSIONS OF LAW

1.  The Veteran's removal of his lower teeth was not incurred in 
or aggravated by his active service or due to in-service trauma, 
and it is unrelated to the Veteran's service-connected maxillary 
sinusitis.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010) and 38 C.F.R. § 3.310 
(2007).

2.  The criteria for an evaluation in excess of 10 percent for 
maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.97, Diagnostic Code 6513 (2010).  

3.  The criteria for a 10 percent disability rating, but no 
higher, for the residuals of left inguinal hernia repairs have 
been met.  38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, Diagnostic Codes 7338 (2010) and 7804 (2002, 2010).

4.  The criteria for a compensable evaluation for scars of the 
dorsal aspect of both feet have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, Diagnostic Code 7804 (2002, 2010).

5.  The criteria for a compensable evaluation for conjunctivitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.79, Diagnostic Code 6018 (2008).

6.  The criteria for special monthly pension by reason of being 
housebound are met.  38 U.S.C.A. §§ 1513, 1521, 5103, 5103A; 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.351, 3.352 (2010); Hartness v. Nicholson, 20 Vet. App. 216 
(2006) and Chandler v. Shinseki, 24 Vet. App. 23 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  As a 
result of the Board's Decision/Remand of September 2008, the 
Appeals Management Center (AMC) was asked to provide to the 
Veteran the appropriate notification document with respect to his 
claim.  In that document, the Veteran was informed that the VA 
would assist him in obtaining any documents that it was made 
aware thereof that would assist in the decision-making process of 
the claim.  He was further told that he could proffer any 
documents or statements in support of his claim, and that all 
items would be considered when a decision on the merits of his 
claim was made.  The latest letter, which the Board would note 
follows numerous notice letters sent to him over the course of 
this appeal, informed him of his, and VA's, respective duties for 
obtaining evidence.  In addition, the letters issued after March 
2006 have explained how a disability rating is determined and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

VA also fulfilled its duty to assist.  In this instance, VA 
obtained the Veteran's available medical treatment records, 
including requesting any treatment records from the facilities 
the Veteran had been treated, and those other records that the VA 
was made aware thereof.  It is specifically noted that there was 
a question as to whether the Veteran was receiving benefits from 
the Social Security Administration (SSA).  The record was 
remanded to the Appeals Management Center (AMC) so that these 
records, if in existence, could be obtained.  The record reveals 
that inquiries were made of SSA and in response to those 
inquires, SSA informed the VA that it was not in possession of 
any medical records of the Veteran given that any records it may 
have previously possessed had since been destroyed.  Given the 
foregoing, the Board finds that the AOJ has substantially 
complied with the duty to procure the necessary medical and other 
records.

Additionally, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  In this respect, the record reflects that 
over the course of this appeal, the Veteran has undergone 
numerous examinations involving the disorders now on appeal.  The 
results of those examinations have been included in the claims 
folder for review.  These reports involved a review of the claims 
folder, the Veteran's available medical treatment records, 
interviews with the Veteran, and the results of actual 
examinations of the Veteran.  Therefore, the Board finds that 
these reports are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the Veteran's 
various claims.  

The Board would add that in a claim for an increased evaluation, 
the VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  Here, the VCAA duty to notify was 
satisfied by way of miscellaneous letters that have been sent to 
the Veteran over the long course of this appeal.  These letters 
have informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's, and VA's, 
respective duties for obtaining evidence.

II.  Service Connection - Dental

The Veteran has come before the VA asking that service connection 
be granted for the removal of numerous teeth that he claims was 
the result of or due to his service-connected sinus disability.  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disorder/disability/disease.  See Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 
Vet. App. 247. 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F. 3d. 604 (Fed. Cir. 1996) (table).  
The second and third elements may be established by showing 
continuity of symptomatology.  Continuity of symptomatology may 
be shown by demonstrating:  "(1) that a condition was 'noted' 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology."  Barr v. Nicholson, 
21 vet. App. 303, 307 (2007); see also Davidson, 581 F. 3d at 
1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 
2007) (holding that "[w]hether lay evidence is competent and 
sufficient in a particular case is a factual issue to be 
addressed by the Board").  

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2010).  The Court has held that 
when aggravation of a service member's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-connected.  
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  The provisions of 
38 C.F.R. § 3.310 were amended, effective from October 10, 2006; 
the new provisions require that service connection not be awarded 
on an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Because the appellant submitted his claim prior to 
October 10, 2006 (the effective date of the amended provisions), 
the Board will apply the older version of 38 C.F.R. § 3.310, 
which is more favorable to the claimant because it does not 
require the establishment of a baseline before an award of 
service connection may be made.  When a regulation changes and 
the former version is more favorable, VA can apply the earlier 
version of the regulation for the period prior to, and after, the 
effective date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

Additionally, service connection for treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and for 
periodontal disease will be considered solely for the purpose of 
establishing eligibility for outpatient dental treatment.  See 38 
C.F.R. § 3.381(a) (2010).  As such, service connection for 
compensation purposes is not available for a dental condition 
other than for injuries sustained as a result of dental trauma.  
The Board notes that in a precedent opinion, VA's General Counsel 
held that dental treatment of teeth, even extractions, during 
service did not constitute dental trauma.  See VAOPGCPREC 5-97, 
62 Fed. Reg. 15,566 (1997).

As indicated above, the Veteran has come before the VA claiming 
that the loss or removal of his teeth was caused by or the result 
of his service-connected maxillary sinusitis.  A review of the 
Veteran's service medical treatment records indicates that 
shortly after his enlistment, he underwent a dental survey 
examination.  This occurred in March 1952.  At that time, the 
survey revealed that the Veteran was missing teeth numbers 5, 14, 
14, 15, and 15.  When he underwent his end-of-enlistment physical 
and the requisite dental examination in January 1957, teeth 
numbers 5, 18, 19, 30, and 31 were reported as missing.  No other 
teeth were noted as missing.  Moreover, a review of the Veteran's 
service medical treatment records failed to show that the Veteran 
had undergone any trauma to the teeth, jaw, or area surrounding 
the teeth.  

A further review of the Veteran's voluminous claims folder shows 
that the Veteran has come before a number of examiners with 
respect to his service-connected sinus disability.  None of those 
records indicate that the Veteran has every complained of losing 
his teeth as a result of his service-connected disorder.  
Moreover, none of the various examiners have insinuated or 
suggested that the sinusitis disability, or any medications taken 
for the occasional treatment of the disability has affected the 
Veteran's extracted teeth or remaining teeth.

In conjunction with this claim, the Veteran underwent a VA dental 
examination in February 2009.  Prior to the examination, the 
Veteran told the dentist that it was his belief that he had lost 
all of his mandibular teeth due to his sinusitis.  Examination of 
the mouth revealed that the Veteran was missed teeth numbers 1, 
2, 4, 13, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 
30, 31, and 32.  Tooth number 13 was reported as replaced with a 
fixed partial bridge with the mandibular teeth not replaced.  
Upon completion of the examination, and after reviewing the 
Veteran's claims file, the examiner wrote the following:

Symptoms and evidence of limitation of 
missing teeth do not correlate with the 
clinical findings.  Veterans lost his teeth 
due to other reason that is not related 
with his claimed service connection 
condition of sinusitis.  The sinus problem 
does not have any relation direct or 
indirect with loosing teeth in the 
mandible.  

As previously indicated, the Veteran's vast claims folder has 
been reviewed with respect with this issue.  The volumes of 
material do contain statements by the Veteran with respect to 
this issue.  However, there is a lack of dental records or even 
opinion from a health care provider that would corroborate the 
Veteran's assertions and contentions.  That is, the claims files 
do not contain a medical opinion that would etiologically link 
the Veteran's loss of teeth with his service-connected sinus 
disability.  Moreover, those same records do not suggest or 
indicate that the Veteran loss of teeth was the result of 
service, to include the sufferance of a dental-type trauma.  The 
Board acknowledges that the Veteran has a number of missing 
teeth.  Yet, as previously stated, the record does not, however, 
contain medical records showing treatment for the loss of teeth 
due to his service-connected disability or as the result of his 
military service.  

In determining whether evidence submitted by the appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements 
concerning his belief that he now suffers from a dental 
disability secondary to a service-connected disability have not 
been contradictory.  However, the statements have not been 
consistent with the medical evidence of record including the VA 
medical opinion that has concluded that there is no relationship 
between the two conditions.  Thus, the Board finds that the 
Veteran's written statements are not credible or probative, and 
they do not add weight to the overall claim.  See, e.g., Struck 
v. Brown, 9 Vet. App. 145 155-156 (1996).

Unfortunately, the Veteran's assertions are the only positive 
evidence in support of his claim.  Notwithstanding the lack of 
conclusive supporting medical evidence, the Veteran, along with 
his accredited representative, has continued to assert that the 
Veteran now suffers from the loss of his teeth that is the result 
of his service-connected maxillary sinusitis.  With regard to 
specific evidence, the Board must weigh the credibility and 
probative value of the medical opinions, and in so doing, the 
Board may favor one medical opinion over the other.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another when 
the Board gives an adequate statement of reasons and bases for 
doing so).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to this evidence, the Board also looks at factors such 
as the health care provider's knowledge and skill in analyzing 
the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this instance, the only opinion provided is that of the 
Veteran and endorsed by the accredited representative.  Yet, 
merely the claim has been made that the Veteran's purported and 
claimed tooth disability exists and that it is the result of his 
service-connected sinusitis.  There has not been a discussion of 
the salient facts by the Veteran nor has there been provided any 
type of rationale that would corroborate any of the Veteran's 
conclusions.  The Board finds that the generalized statements 
provided by the Veteran are too general in nature to provide, 
alone, the necessary evidence to show that the Veteran now has 
diagnosed condition that resulted from his service-connected 
sinusitis.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).

The Board would further address the statements made by the 
Veteran.  The Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the appellant's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994), supra (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the Veteran in 
reporting his beliefs that the loss of his teeth was caused by or 
the result of his service-connected maxillary sinusitis.  
However, the matter at hand involves complex medical assessments 
that require medical expertise.  See Jandreau.  The Veteran is 
not competent to provide more than simple medical observations.  
He is not competent to provide complex medical opinions regarding 
the etiology of the claimed disorder.  See Barr.  Thus, the lay 
assertions are not competent or sufficient.

In determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In this case, there was no loss of teeth 
noted in service.  Moreover, there is no indication that the 
Veteran suffered a trauma to the dental area (mouth and jaw) 
while on active duty.  Additionally, competent and probative 
medical evidence has not related the Veteran's loss of teeth, 
first shown many, many years after service, with the Veteran's 
military service or any incident therein or to a service-
connected disability.  Therefore, after reviewing the Veteran's 
claims folder, the Board finds that the record is without 
sufficient competent evidence supportive of a finding that the 
purported disability is etiologically related to his military 
service, or any incident therein, or to a possibly service-
connected disability.  Therefore, it is the conclusion of the 
Board that the preponderance of the evidence is against the 
Veteran's claims.

The Board would also add the following alternative discussion 
with respect to the Veteran's dental claim.  The Court held in 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) that in cases where 
it is the law, and not the evidence, that is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of entitlement 
under the law.  As already stated, for the purposes of 
compensation benefits, direct service connection for a dental 
condition can only be awarded when the disability is due to in-
service dental trauma.  Consequently, because there is no 
evidence of dental trauma and the Veteran's current appeal is 
based on his assertions that the removal of his teeth was as a 
result of a service-connected disability, the Board is without 
legal authority under governing regulations to grant service 
connection directly for a dental condition for purposes of an 
award of disability compensation benefits.  As such, the 
Veteran's claim is also denied by law.  

III.  Increased Evaluation

The Veteran has also requested that increased ratings be assigned 
for the following disabilities:  maxillary sinusitis, the 
residuals of left inguinal hernia repairs, scars on the dorsal 
aspects of the feet, and conjunctivitis.  Because the Veteran's 
requests have been denied, he has appealed to the Board for 
appellate review.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., 
Part 4 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 (2010) requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2010) requires that medical reports 
be interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.7 (2010) 
provides that, where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
While the evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (2010).  With respect to the issues 
before the Board, the appeal does not stem from the appellant's 
disagreement with an evaluation assigned in connection with the 
original grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court has also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service- connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 506 (2007).

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2010).

A.  Maxillary Sinusitis

The Veteran has been assigned a 10 percent disability rating for 
maxillary sinusitis.  This disability has been evaluated 
utilizing the rating criteria found at Diagnostic Code 6513, 
chronic maxillary sinusitis.  38 C.F.R. § 4.97 (2010).  Under 
Diagnostic Code 6513, a 10 percent evaluation is for application 
when sinusitis results in one or two incapacitating episodes per 
year requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is for 
application when there are three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A 50 percent rating is for 
application following radical surgery with chronic osteomyelitis, 
or near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.  A Note accompanying the rating 
criteria defines an incapacitating episode as one that 
requires bed rest and treatment by a physician.  Id.

The record reflects that in conjunction with this appeal, the 
Veteran has undergone a number of VA examinations of his sinus.  
The first occurred in July 2002.  It was reported that the 
Veteran had some interference with breathing through the nose.  
The record indicates that the Veteran was using topical steroids 
and allergy medications for treatment of the condition.  
Antibiotics and bedrest was not shown.  It was further reported 
that the mucosa appeared normal with the inferior tubinates 
hypertrophic.  

Another examination was performed in March 2004.  It was reported 
that, when examined, there was no purulent discharge, pain, or 
headaches as a result of the condition.  The examiner indicated 
that the treatment for the condition was "by medication" but he 
did not suggest or insinuate that antibiotics were used for said 
treatment.  Upon examination, the examiner reported that there 
was moderate nasal obstruction with engorged turbinates.  
Tenderness was also reported.  After completing the examination, 
the examiner diagnosed the Veteran as suffering from "mild 
chronic bilateral maxillary sinusitis".  

As a result of the Board's Decision/Remand of September 2008, the 
Veteran was scheduled for and attended an examination of his 
sinuses.  This occurred in February 2009.  During the 
examination, the Veteran complained of recurrent nasal stuffiness 
and occasional headaches.  However, the Veteran admitted that he 
had not been prescribed bedrest by a physician during any flare-
ups of the sinusitis nor had he undergone prolonged antibiotic 
treatment.  When examined, no nasal polyps were present and the 
nasal turbinates were reported as being slightly congested and 
pale in color.  There was no septal deviation, tissue loss, 
tenderness, purulent discharge, or crusting of the sinuses.  The 
examiner further wrote that the Veteran showed no active sinus 
infection, it was not an incapacitating condition, and there was 
no need for antibiotics for treatment.  

The Veteran's treatment records have been obtained and included 
in the claims folder.  These records extend from the late 1990s 
to the present.  These records do show complaints involving the 
sinus.  However, they are silent as to treatment of the condition 
with antibiotics.  Instead, they show repeated prescriptions for 
steroids and allergy medications.  Moreover, those same records 
do not suggest or insinuate that the Veteran was prescribed 
bedrest or that any sinus flare-ups were classified as 
incapacitating.  

Based on the foregoing, the Board finds that the Veteran is not 
entitled to a disability rating in excess of 10 percent for his 
service-connected maxillary sinusitis.  As reported above, in 
order warrant a higher evaluation, it must be shown that there 
are three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or to have more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The medical evidence does not 
indicate that the Veteran's condition has been productive of 
these symptoms.  While the medical record, discussed above, does 
suggest that the Veteran has sought repeated treatment for the 
condition over the course of this appeal, no such treatment has 
been shown to be prolonged.  The medical record also clearly does 
not document three to six non-incapacitating episodes 
characterized by headaches, pain, and purulent discharge or 
crusting.  Also, while the Veteran has written that he has had 
more than two "incapacitating" episodes monthly of sinusitis, 
the medical record does support such a finding, particularly when 
an "incapacitating" episode is defined by VA as requiring bed 
rest and treatment by a physician.  See 38 C.F.R. § 4.97, Note to 
Diagnostic Code 6513 (2010).

In determining whether an increased rating is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case an increased rating must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that "when the 
positive and negative evidence relating to a veteran's claim are 
in 'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must prevail."  
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Here the Veteran has provided credible statements with respect to 
his sinusitis and the symptoms it has produced over the course of 
this appeal.  Nevertheless, repeated and persistent antibiotic 
treatment along with incapacitating episodes has not been 
annotated in the medical records (either private or federal).  As 
such and based on the record as a whole, the Board finds that the 
Veteran's statements as to the severity of his sinusitis are 
outweighed by the largely negative medical evidence.  The Board 
does not doubt that the Veteran experiences discomfort with 
respect to his service- connected disability.  However, such 
symptoms do not allow for an increased disability rating under 
the applicable diagnostic code.

In short, the preponderance of the evidence is against finding 
that the Veteran is entitled to an evaluation in excess of 10 
percent for maxillary sinusitis under the applicable schedular 
criteria for any period of time that is covered by his claim.

B.  Residuals - Left Inguinal Hernia Repairs

Also on appeal is the Veteran's request for the assignment of a 
compensable evaluation for the residuals of left inguinal hernia 
repair.  As indicated, the Veteran believes that this disability 
should be assigned a compensable rating.  Throughout the course 
of the appeal, while he has admitted that he has not developed 
another left inguinal hernia, he has complained of pain produced 
by the resulting scar.  

This disability has been rating in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 7804.  During 
the pendency of the appeal, VA's Schedule for Rating Disabilities 
for scars was amended.  By regulatory amendment, effective July 
31, 2002, changes were made to the schedular criteria for 
evaluating skin disabilities, as set forth in 38 C.F.R. §§ 4.118 
(2001).  See 67 Fed. Reg. 49596- 49599 (2002).  When a law or 
regulation changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must apply 
the regulatory version that is more favorable to the veteran.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes or 
regulations liberalizing the criteria for entitlement to 
compensation . . . may be applied to pending claims because their 
effect would be limited to matters of prospective benefits."); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  However, where the amended regulations expressly provide 
an effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 
5110(g) (West 2002) (where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the Act or 
administrative issue).

Under the regulations in effect prior to July 31, 2002, 
disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight or a 10 
percent evaluation if the disfigurement is moderate.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2001).  Superficial scars warrant a 
10 percent evaluation if they are poorly nourished and subject to 
repeated ulceration or if they are tender and painful on 
objective demonstration.  Scars may also be rated based on 
limitation of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, and 7805 (2001).

The revised Diagnostic Code 7800 provides that disfigurement of 
the head, face, or neck, where shown by one characteristic of 
disfigurement warrants a 10 percent rating.  Note (1) provides 
that the eight characteristics of disfigurement are:  scar five 
or more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour of 
scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.); underlying soft tissue missing in 
an area exceeding six square inches (39 sq. cm.); skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  Note (2) states:  Rate tissue loss of the auricle under 
Diagnostic Code 6207 (loss of auricle) and anatomical loss of the 
eye under Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.  Note (3) states to take into consideration 
unretouched color photographs when evaluating under these 
criteria. 67 Fed. Reg. 49,596 (July 31, 2002), (to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7800). 

Under the new criteria, Diagnostic Code 7801 directs that scars 
other than on the head, face, or neck that are deep or cause 
limited motion are evaluated as 10 percent disabling for areas 
exceeding 6 square inches, 20 percent disabling for areas 
exceeding 12 square inches, 30 percent disabling for areas 
exceeding 72 square inches, and 40 percent disabling for areas 
exceeding 144 square inches.  Notes following the rating criteria 
explain (1) scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined in 
accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. Part 4 
(2010).

Diagnostic Code 7802 provides that scars other than head, face, 
or neck scars that are superficial and do not cause limited 
motion will be rated as 10 percent disabling for areas of 144 
square inches or greater.  Notes following the rating criteria 
explain (1) scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined in 
accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is 
one not associated with underlying soft tissue damage.  38 C.F.R. 
Part 4 (2010).

Diagnostic Code 7803 notes that unstable superficial scars are 
evaluated as 10 percent disabling.  Note (1) following indicates 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2010).  The 
next criteria, that of Diagnostic Code 7804, provides that 
superficial scars that are painful on examination are rated as 10 
percent disabling.  Note (1) following states that a superficial 
scar is one not associated with underlying soft tissue damage.  
Note (2) states that in this case, a 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable evaluation 
(See 38 C.F.R. § 4.68 of this part on the amputation rule).  
Finally, Diagnostic Code 7805 directs that other scars shall be 
rated on the limitation of function of the affected part.  38 
C.F.R. Part 4 (2010).

Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent evaluation for a scar, regardless of measurement, that 
was superficial, poorly nourished, or characterized by repeated 
ulceration.  Diagnostic Code 7804 awarded 10 percent for a 
superficial scar that was tender and painful upon objective 
observations, regardless of measurement.  Diagnostic Code 7805 
does not differ, directing that other scars be evaluated on the 
limitation of the function of the part affected.  38 C.F.R. Part 
4 (2001).

Additionally, the Schedule of Ratings does provide rating 
criteria for inguinal hernias - such criteria is found at 38 
C.F.R. Part 4, Diagnostic Code 7338 (2010).  Under Diagnostic 
Code 7338, a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or is not operated, but remediable.  Id.  A 10 
percent rating is assigned when the inguinal hernia is 
postoperative recurrent, readily reducible and well supported by 
truss or belt.  A 30 percent rating is assigned when the inguinal 
hernia is small and postoperative but recurrent; where it is 
inoperable and irremediable, not well supported by truss; or 
where it is not readily reducible.  A 60 percent rating is 
assigned where the inguinal hernia is large, postoperative, and 
recurrent, and is not well supported under ordinary conditions 
and is not readily reducible, when considered inoperable.  10 
percent is added for bilateral involvement, providing the second 
hernia is compensable.  See 38 C.F.R. § 4.114, Diagnostic Code 
7338 (2010).

The record indicates that after he filed his claim for a 
compensable evaluation in November 1997, the Veteran was given a 
VA examination of the abdominal area.  The examination report 
suggested that the Veteran was not suffering from a recurrent 
hernia and the remaining scar residuals, from five previously 
accomplished hernia repairs, was nondescript and without 
symptoms.  More specifically, the examiner indicated that the 
Veteran had a well-healed scar that was not tender or adherent.

Since that time, the Veteran has undergone a number of hernia-
type examinations by the VA in order to determine the type of 
symptoms and manifestations he was suffering therefrom as a 
result of this condition.  

In May 2002, a second examination was performed.  Prior to the 
examination, the Veteran complained of pain in the scar area.  
Nevertheless, he also admitted that he did not have another 
hernia.  When examined, the examiner reported that there was no 
recurrent left inguinal hernia.  The remnant scar was addressed 
as being seven centimeters long, three millimeters wide, well-
healed, nontender, and oblique.  No additional manifestations 
were reported.  

Approximately three months later, in August 2002, the Veteran sat 
for a VA Aid and Attendance Examination.  Upon examination, the 
examiner discovered an epigastric reducible incisional hernia.  
However, another inguinal hernia was not complained of by the 
Veteran nor was it discovered or diagnosed.  

Two years later, in March 2004, the Veteran underwent a VA 
General Medical Examination.  The Veteran's records were reviewed 
prior to the examination.  When asked what complaints the Veteran 
had, the Veteran failed to indicate that he was experiencing any 
symptoms that might be associated with an inguinal hernia.  
Moreover, he did not complain of tenderness or redness or 
suppuration on or around his hernias surgical sight.  When 
examined, the medical provider reported that the left inguinal 
herniorrhaphy scar was well-healed.  Another hernia was not 
discovered or diagnosed.  

Another Aid and Attendance Examination was accomplished in 
February 2006.  While the Veteran complained of various aches and 
pains, and described the medications he was taking for various 
disabilities, disorders, and diseases, he did not provide 
comments or complaints concerning any type of hernia condition 
from which he might be suffering therefrom.  Moreover, he did not 
complain about his hernia scar.  The examination report is 
negative for a diagnosis of recurrent left side inguinal hernia.  
Additionally, it is silent as to any abnormal findings or 
manifestations produced by the well-healed hernia scar.

A final examination of the Veteran was performed as a result of 
the instructions given to the AMC by the Board in the Board's 
Decision/Remand of September 2008.  The actual examination 
occurred in February 2009 at the VA Medical Center in San Juan.  
The scar residual of the abdomen was reported as being 15 
centimeters by 1 millimeter in dimension, with its location being 
at the lower abdomen near the umbilicus.  Pain and adherence to 
underlying tissue was not found.  Moreover, it was not determined 
to be unstable, irregular, atrophic, shiny, or scaly.  The 
examiner further classified the hernia repair scar as not 
depressed or elevated without keloid formation.  Also, the 
examiner reported that the scar was superficial and not deep, 
without induration; additionally, it was not hypo- or 
hyperpigmented.  When determining whether there were any 
limitations of function on the Veteran as a result of the lower 
abdominal scar, the examiner determined that there was not.  A 
"mild" scar was diagnosed.  

In conjunction with his claim for benefits, the Veteran's 
multiple volumes of treatment records from 1997 to the present 
have been reviewed.  None of these records show evidence of a 
postoperative recurrent left inguinal hernia, readily reducible 
and well supported by truss or belt.  These records mirror the 
multiple medical examination reports which are also negative for 
a recurrent left inguinal hernia.  

Over the course of this appeal, the Veteran has complained of 
occasional pain and discomfort in the groin.  But when his groin 
has been examined, the medical care providers could not find any 
recurrent hernia.  Moreover, even though the Veteran has 
complained of pain and restricted movement, the medical treatment 
records and the multiple VA examinations have not recorded any 
type of restricted movement as the result of the herniotomy 
residuals.  It is further noted that the herniotomy scar, while 
sometimes slightly tender to the touch, has not been found to be 
ulcerative, red, productive of heat, adhesive, or productive of 
other abnormalities.  Once again, the pertinent diagnosis noted 
throughout the entire claim period was that of left inguinal 
hernia repair, with no evidence of any recurrent hernia, and the 
only truly remaining residual being that of a scar.

The Board acknowledges the assertions of the Veteran regarding 
the pain he may experience.  In determining whether evidence 
submitted by an appellant is credible, the Board may consider 
internal consistency, facial plausibility, and consistency with 
other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  
The Veteran's statements that he suffers from pain that he has 
proffered during the course of this appeal have not been 
contradictory or inconsistent.  The Board finds that the 
Veteran's written evidence is credible, probative, and it adds 
weight to the overall claim.  Id.

When, after consideration of all evidence and material of record 
in a case, there is an approximate balance of positive and 
negative evidence regarding any material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see 
also 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  The Court pointed out 
in Gilbert that under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the Veteran prevails.  In view 
of the foregoing, the Board finds that the evidence is, at least, 
in equipoise.  Because the evidence is in equipoise, and since 
the Veteran is supposed to be afforded the benefit-of-the-doubt, 
the Board concludes that the Veteran's residuals of the left 
inguinal hernia repairs - a scar - produces pain, which is 
ratable pursuant to 38 C.F.R. Part 4, Diagnostic Code 7804 (2002) 
or 7805 (2010).  In other words, the Board finds that a 10 
percent disability rating for this condition should be awarded in 
accordance with the old rating criteria for scars.  

However, a disability rating in excess of 10 percent is not 
warranted.  The scar is not on the head, face, or neck, it is 
only one scar, it is not the result of a burn, and it does not 
have an area of at least twelve square inches.  Because the 
Veteran's residuals do not meet the rating criteria for higher 
evaluation, a disability rating in excess of 10 percent may not 
be assigned.  

C.  Scars on the Dorsal Aspect of Both Feet

Also on appeal is the Veteran's claim asking that a compensable 
evaluation be assigned for his residual burn scars on the dorsal 
aspect of both feet.  The record indicates that while the Veteran 
was on active duty, he scalded his feet after removing a pot from 
the stove and spilling the contents of the pot onto his feet.  

The scars of the Veteran's feet have been rated in accordance 
with the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 7805 (2002) and (2010).  This criteria has been listed 
previously.  

A review of the record indicates that during the course of this 
appeal, the Veteran has undergone a number of dermatological 
examinations of his feet.  The most complete and detailed of the 
examinations appears to be the one conducted in February 2009.  
The examiner described the burn scars as being three centimeters 
by eight centimeters.  The scars were approximately the same size 
on both feet and the "looked like big spots on his feet".  The 
scars did not produce pain, there was no adherence to underlying 
tissue of either foot, the texture of the skin was not irregular, 
atrophic, shiny, or scaly.  Additionally, neither scar was 
unstable, depressed, or elevated.  Essentially both scars were 
deemed as superficial, not deep, and without keloid formation.  
Each scar was classified as not being hypo- or hyperpigmented.  
There was no induration and both scars produced any limitation of 
motion or limitation of function of the feet.  The scars were 
reported, in the diagnosis portion of the examination, as being 
minimal in their severity.  

Here, the medical evidence since 1997 demonstrates that the scars 
of the dorsal aspect of the feet are well-healed.  There is no 
evidence, either in the medical treatment records or the various 
VA examinations, that either scar is poorly nourished, a scar 
with repeated ulcerations, or a scar that is tender and painful 
on objective demonstration.  Additionally, this same medical 
evidence does not show that either scar is greater than 39 square 
centimeters, or that either scar is nonadherent, depressed, or 
elevated. 

Although the scars are on the dorsal aspect of each foot, they do 
not limit the function of the body part (foot) affected.  The 
Board would further point out that none of the treatment records 
contains complaints involving the scars of the feet.  Therefore, 
after reviewing the evidence, the Board finds that the criteria 
for the assignment of a compensable evaluation, either the old or 
new criteria, have not been met.  Also, the scars do not approach 
the area size needed for a compensable and evaluation.  Hence, 
the Board finds that the criteria for a compensable evaluation 
for scars have not been met, and the Veteran's claim is denied.

D.  Conjunctivitis

The Veteran challenges the noncompensable rating for 
conjunctivitis.  This condition has been rated pursuant to 38 
C.F.R. Part 4, Diagnostic Code 6018 (2008).  A 0 percent 
disability rating is assigned for healed conjunctivitis where 
there are no residuals.  A maximum 10 percent evaluation is 
warranted for active chronic conjunctivitis with objective 
symptoms.  Where conjunctivitis is healed with residuals, the 
residuals are to be rated.  See Diagnostic Code 6018, in effect 
prior to December 10, 2008.

The current, revised, version of 38 C.F.R. § 4.79, Diagnostic 
Code 6018 (2010), indicates to rate chronic conjunctivitis 
(nontrachomatous) as 10-percent disabling if active (with 
objective findings, such as red, thick conjunctivae, mucous 
secretion, etc.)  If inactive, then evaluate based on residuals, 
such as visual impairment and disfigurement.  Despite the 
issuance of new rating criteria for eye disabilities, those same 
new regulations state that the new criteria will only be applied 
to cases received by the VA on or after December 10, 2008.  In 
those instances where the claim was received prior to that date, 
the old criteria will be used to rate the service-connected 
disability.  

In 1999, August time-frame, the Veteran visited the VA Medical 
Center for the purpose of undergoing an examination of the eyes.  
The Veteran complained of a progressive loss of vision that was 
not improved with the issuance of new glasses.  The examiner 
specifically examined the Veteran's eyes and eyelids to discover 
whether the Veteran was suffering from active conjunctivitis.  
The examiner stated that the Veteran was "clear" of 
conjunctivitis.  

As a result of the Veteran's separate request for special monthly 
compensation, he underwent a VA Aid and Attendance Examination in 
August 2002.  The doctor examined the Veteran's eyes and reported 
that there was intraocular lens implant and a pseudophakic right 
eye.  There was also a matured cataract in the left eye along 
with glaucoma.  Refractive error was correctable.  Active 
conjunctivitis was not diagnosed.  Moreover, during the 
examination process, the Veteran was silent as to any complaints 
resulting from active conjunctivitis.  

The Veteran underwent a specific examination of the eyes in March 
2004.  After measuring and examining the Veteran's sight/eyes, 
the medical examiner conclusively, and without speculation, found 
that the Veteran was not suffering from active conjunctivitis.  
The Board would note that at no time during the examination did 
the Veteran complain of symptoms or manifestations indicative of 
conjunctivitis.  

In February 2006, another examination of the eyes occurred.  
Prior to the examination, the Veteran reported that he had 
glaucoma and had undergone cataract surgery.  He did not, 
however, complain of suffering from active conjunctivitis.  Upon 
completion of the examination, the Veteran was diagnosed as 
suffering from refractive error, pseudophakia, glaucoma, and 
asymptomatic exotropia.  The examiner further indicated that the 
loss of central vision was the result of the Veteran's refractive 
error, and the loss of peripheral vision was caused by or the 
result of glaucoma.  

A fifth examination of the eyes was conducted in February 2009.  
Prior to the examination, the examiner reviewed the Veteran's 
massive claims folder including his contentions.  Upon completion 
of the examination, the Veteran was diagnosed as suffering from 
refractive error, mild dry eyes, pseudophakia, glaucoma, and 
asymptomatic exotropia.  The examiner further pointed out that 
conjunctivitis was not noted (or found).  

The Veteran's VA and private medical records extending from 1996 
to the present are negative for findings of active 
conjunctivitis.  None of the multiple VA examinations of the eyes 
have produced a diagnosis of active conjunctivitis.  None of the 
examinations or medical treatment records have suggested that the 
Veteran was suffering from symptoms of redness, discharge, or 
itching in either eye that would indicate or suggest that the 
Veteran was suffering from active conjunctivitis.  

Thus, upon reviewing the evidence of record, the Board finds that 
there is a preponderance of the evidence against the Veteran's 
claim for a compensable rating for conjunctivitis.  A compensable 
rating is applicable only where there is evidence of active 
conjunctivitis, with objective symptoms.  As there is no evidence 
in this case of active conjunctivitis, a compensable rating is 
not warranted.

III.  Extraschedular Evaluation

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a Veteran is entitled to an extraschedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extraschedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  As discussed above, the rating criteria 
correspond to the manifestations of the Veteran's service-
connected disabilities, which are contemplated in the rating 
criteria.  The rating criteria are therefore adequate to evaluate 
the Veteran's disability and referral for consideration of 
extraschedular rating is not warranted.

IV.  Special Monthly Pension - Housebound

The Veteran contends that he is entitled to special monthly 
pension based on housebound status due to the impact of his 
various non-service-connected disabilities.

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under the 
VA Schedule for Rating Disabilities (not including ratings based 
upon unemployability under 38 C.F.R. § 4.17 of this chapter), the 
Veteran: (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or bodily 
systems, or, (2) is "permanently housebound" by reason of 
disability or disabilities. This requirement is met when the 
Veteran is substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his or her lifetime. 38 C.F.R. § 3.351(d).

However, a service member is entitled to special monthly pension 
based on housebound status if he or she is 65 years of age or 
older, meets the service criteria of 38 U.S.C.A. § 1521(e) (2010) 
(i.e., has 90 days of wartime service), and possesses a 
disability that independently ratable at 60 percent or more, or 
is considered "permanently housebound" as defined under 38 
U.S.C.A. § 1502(c) (2010).  In other words, the requirement under 
section 1521(e) that the claimant has a disability that is 
permanent and total (100 percent) is excluded if he or she is 65 
or older.  Hartness v. Nicholson, 20 Vet. App. 216 (2006) and 
Chandler v. Shinseki, 24 Vet. App. 23 (2010).

On a separate note, in order to be considered "permanently 
housebound," the requirement that the veteran be "substantially 
confined" to the home or its immediate premises is broadly 
construed and met when the veteran is simply unable to leave the 
home to earn a living, as opposed to requiring that the veteran 
be unable to leave the house at all.  Id. at 222.

The Board concludes that the Veteran meets the criteria for being 
permanently housebound under 38 C.F.R. § 3.351(d) (2010).  The 
evidence indicates that he was born on May [redacted], 1927, and as such, 
he is over 65 years old.  Thus, evidence of a total disability is 
not required.  Additionally, the Veteran's military personnel 
records indicate over 90 days of wartime service, and his 
combined rating for pension purposes exceeds 60 percent.  In 
fact, the combined rating for his nonservice-connected 
disabilities for pension purposes is 80 percent.

Therefore, since the Veteran is over 65 years old, he served over 
90 days during wartime, and because he has a combined disability 
rating for pension purposes at a rating of 60 percent or greater, 
the Veteran is entitlement to special monthly pension based on 
housebound status.  


ORDER

Entitlement to service connection for the removal of lower teeth 
secondary to the Veteran's service-connected maxillary sinusitis 
is denied.

Entitlement to an increased evaluation for maxillary sinusitis is 
denied.

Entitlement to a 10 percent disability rating for the residuals 
of left inguinal hernia repairs is granted, subject to the law 
and regulations governing payment of monetary benefits.

Entitlement to a compensable evaluation for scars on the dorsal 
aspect of both feet is denied.

Entitlement to a compensable evaluation for conjunctivitis is 
denied.

Subject to the law and regulations governing payment of monetary 
benefits, special monthly pension by reason of being housebound 
is granted.  


REMAND

One of the remaining issues on appeal is entitlement to an 
increased evaluation for bronchial asthma.  The Veteran contends 
that the 30 percent rating assigned for his bronchial asthma is 
insufficient.  This claim is the result of contentions submitted 
to the RO in September 1997.  

After submitting his claim, the Veteran underwent a pulmonary 
function test (PFT) in November 1997.  The PFT revealed FVC of 
109%, FEV1 of 108, and FEV/FVC of 79.  The interpretation of the 
test was "normal" with adequate oxygenation.  This examination 
result was forwarded to the RO for interpretation and evaluation  

The Veteran's treatment records from 1996 and 1997 were then 
reviewed by the RO.  It should be noted that during this time 
period, while the Veteran sought treatment for an upper 
respiratory tract infection, no other records showed treatment 
for bronchial asthma.  After reviewing the evidence before it, 
the RO subsequently denied the Veteran's claim for an increased 
evaluation.  The Veteran was notified of the denial of April 1998 
and appealed that action.  

The Veteran sat for a VA pulmonary examination in June 2002.  
Before the examination, he complained of chest tightness, cough, 
wheezing, and dyspnea.  It was reported that the Veteran used 
albuteral every six hours and a nebulizer with a hand pump.  
Nevertheless, there was no history of anorexia or weight loss as 
a result of the bronchial asthma.  He did, however, suffer from 
mild dyspnea between attacks or exacerbations.  Although he was 
suffering from dyspnea, the Veteran reported that he had not been 
hospitalized for or as a result of this manifestation.  When 
examined, there was no evidence of cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension.  There was 
also no evidence of restrictive disease, clubbing, or cyanosis.  
PFT results were reported as normal.  More specifically, FVC was 
reported as 2.50 or 129% of predicted, FEV1 was 128% of 
predicted, and FEV1/FVC was measured as 99% of predicted.  The 
severity of the condition was not given.  

Another examination was performed in March 2004.  The Veteran 
complained of a chronic cough productive of yellow coloured 
sputum, but he did not complain of weight loss.  It was reported, 
by the Veteran, that he was suffering from one asthma attack per 
day but that the attacks were not incapacitating.  When examined, 
there was no evidence of cor pulmonale, right ventricular 
hypertrophy, or pulmonary hypertension.  Weight was reported as 
steady.  There was also no evidence of restrictive disease, 
clubbing, or cyanosis.  PFT results were classified as mildly 
obstructive.  FVC was reported as 2.18 or 114% of predicted, FEV1 
was 119% of predicted, and FEV1/FVC was measured as 105% of 
predicted.  The test provider indicated that there was a decrease 
of 160 cc in FEV1.  

In February 2006, the Veteran underwent a VA Aid and Attendance 
Examination.  When completed, the examiner confirmed the 
diagnosis of bronchial asthma.  Earlier in the examination 
report, with respect to the Veteran's bronchial asthma, the 
examiner reported that the Veteran's condition had actually 
improved through the use of a new medication for treatment.  No 
additional information was provided with respect to the asthma 
condition.  

As reported in the introduction, the Board remanded the claim in 
2008 so that additional medical information could be obtained 
with respect to the Veteran's bronchial asthma, including another 
pulmonary examination of the Veteran.  A physical examination was 
performed in February 2009.  The examiner noted that he reviewed 
the Veteran's complete claims folder prior to examining the 
Veteran.  During the interview and review portion of the 
examination, the Veteran admitted that his bronchial asthma 
condition had been very stable and controlled with medications.  
Although the Veteran indicated that he might have some shortness 
of breath and this might occur weekly during certain months of 
the year, he stated that the nebulizer bronchodilator therapy 
resolved any problems he experienced.  It was reported that the 
Veteran used daily inhaled and oral bronchodilators.  Steroids 
and antibiotics were not used for treatment and there was no 
indication that he had been previously prescribed either for 
treatment of his asthma.  

It was further discovered that when the Veteran coughed, he 
sometimes produced clear and occasional purulent sputum.  He 
denied clinical visits for exacerbation of symptoms.  Although he 
might wheeze occasional and have some dyspnea, it was further 
admitted by the Veteran that the asthma condition did not caused 
any periods of incapacitation.  Significant weight loss was not 
complained thereof, nor was it diagnosed.  

The record indicates that a PFT was performed and that PFT 
produced, per the examiner, normal results.  The Board has 
searched the various files for a copy of the PFT but 
unfortunately the PFT results are not of record.  Moreover, the 
Board notes further that some of the earlier PFT findings were 
reported in pre-bronchodilator values.  However, the Board notes 
that supplementary information published with promulgation of the 
current rating criteria reveals that post-bronchodilator findings 
are the standard in pulmonary assessment.  See 61 Fed. Reg. 
46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function 
after bronchodilation).  Indeed, this current VA practice is 
required by VA regulation as of October 6, 2006.  See 38 C.F.R. 
§ 4.96 (d) (October 6, 2006).  Note 4 under that section states 
that post-bronchodilator studies are required when PFT's are done 
for disability evaluation purposes except when the results of 
pre-bronchodilator pulmonary function tests are normal or when 
the examiner determines that post-bronchodilator studies should 
not be done and states why.  Note 5 states that when evaluating 
based on PFT's, use post-bronchodilator results in applying the 
evaluation criteria in the rating schedule unless the post-
bronchodilator results were poorer than the pre-bronchodilator 
results.  In those cases, use the pre-bronchodilator values for 
rating purposes.  Because the most recent PFT results are missing 
from the records and it is unclear whether post-bronchodilator 
results would alter any of the previous findings made by the 
various examiners, the Board believes that this issue should once 
again be returned to the AMC so that another examination may be 
conducted.  Hence, this issue is remanded to the AMC.  

Because of the above action of remanding the Veteran's bronchial 
asthma claim to the AMC, the Board finds that the TDIU claim may 
not be decided at this time because it is inextricably 
intertwined with the increased rating claim.  That is, if after 
obtaining additional medical information on the bronchial asthma 
disability, the AMC concludes that a higher rating is warranted, 
the appellant's disabilities might satisfy the schedular criteria 
set forth in 38 C.F.R. § 4.16(a) (2010).  In other words, to 
provide an appellate decision on the TDIU claim would be, at this 
point, premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Hence, 
it will be held in abeyance.

The remaining issue on appeal is entitlement to special monthly 
pension by reason of being in need of regular aid and attendance 
of another person.  The need for aid and attendance is defined as 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b) (2010).  A veteran will be considered in need of aid and 
attendance if he or she is (1) blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or less; 
(2) is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set for in 38 C.F.R. § 3.352(a).  
38 C.F.R. § 3.351(c) (2010).

Under 38 C.F.R. § 3.352(a) (2010) the following criteria will be 
accorded consideration in determining the need for regular aid 
and attendance:  the inability of a claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable to 
adjust without such aid, such as supports, belts, lacing at the 
back, etc.); the inability of a claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which a veteran is 
unable to perform should be considered in connection with his or 
her condition as a whole.  It is only necessary that the evidence 
establish that a veteran is so helpless as to need regular aid 
and attendance, not that there be a constant need.  
Determinations that a veteran is so helpless, as to be in need of 
regular aid and attendance will not be based solely on an opinion 
that a veteran's condition is such that it would require him or 
her to be in bed.  They must be based on the actual requirements 
of personal assistance from others.  38 C.F.R. § 3.352(a) (2010); 
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The record indicates that the Veteran last sat for a VA Aid and 
Attendance Examination was in 2006.  In light of his contentions 
and the state of the record, the Board finds that a thorough and 
contemporaneous medical examination that takes into account the 
records of prior medical treatment so that the medical evaluation 
will be a fully informed one should be accomplished.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  It is the Board's opinion that such an 
examination is necessary before an appellate decision on the 
merits of his claim is issued.

Additionally, since the claims file is being returned, it should 
be updated to include relevant VA treatment records compiled 
since January 2009.  See 38 C.F.R. § 3.159(c)(2) (2010); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, to ensure that 
the VA has met its duty to assist the Veteran in developing the 
facts pertinent to his claim, in accordance with the VCAA, and to 
ensure full compliance with due process requirements, this case 
must be REMANDED to the AMC for the further development of 
evidence.

1.  The AMC should contact the Veteran and 
ask that he identify all sources of medical 
treatment received since January 2009, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified (if any).  Copies of the 
medical records from all sources, including 
VA records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any private 
treatment records are not successful, the 
AMC should inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  

2.  Schedule the Veteran for a VA 
examination to determine the extent and 
severity of his bronchial asthma.  The 
claims folder should be made available to 
the examiner.  All necessary tests and 
studies are to be performed, including 
pulmonary function tests, and all findings 
are to be reported in detail.  It is 
essential that the pulmonary function study 
contains the full range of results 
necessary to rate the disability under the 
diagnostic criteria (FEV-1, FVC, DLCO (SB), 
maximum exercise capacity, maximum oxygen 
consumption with cardiorespiratory 
limitation).  Moreover, the examiner must 
ensure that the actual numerical results 
from the pulmonary function test be 
included in the claims folder for review.  
The presence or absence of right 
ventricular hypertrophy, cor pulmonale, 
pulmonary hypertension, or outpatient 
oxygen therapy should also be documented.  
The examiner must also comment on how many 
asthma attacks the Veteran suffers from on 
a weekly basis, whether light manual labor 
is precluded as a result of the disability, 
whether the Veteran experiences dyspnea on 
exertion, and whether the Veteran has 
suffered from weight loss as a result of 
his bronchial asthma.  If there are 
currently no residuals, the examiner should 
so state.  A complete rationale for any 
opinion expressed should be included in the 
examination report.  The results proffered 
by the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be set 
forth in a legible report.

3.  Schedule the Veteran for an appropriate 
VA examination to determine his need for 
special monthly pension based on the need 
for aid and attendance due to his 
nonservice-connected disabilities.  The 
examiner should be given a copy of this 
remand and the Veteran's entire claims 
folder.  All necessary tests should be 
conducted.  The purpose of the examination 
is to determine the need for aid and 
attendance of another person.  Each of the 
Veteran's nonservice-connected disabilities 
should be evaluated, and the examiner is 
asked to describe the nature of the 
Veteran's disabilities and the effect of 
his disabilities on his ability to perform 
daily functions.

Specifically, is the Veteran unable to 
dress or undress himself and keep himself 
ordinarily clean and presentable?  Does he 
require frequent adjustment of any special 
prosthetic or orthopedic appliances that 
cannot be done without aid?  Is he unable 
to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness, or unable to 
attend to the wants of nature?  Does he 
have incapacity, physical or mental, that 
requires care or assistance on a regular 
basis to protect him from hazards or 
dangers incident to his daily environment?  
Does he have any disability that requires 
that he remain in bed?  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to be 
accomplished prior to completion of the 
examination report.

4.  Then readjudicate the appeal.  In doing 
so, the AMC must specifically consider 
whether the Veteran's case should be 
forwarded to the Under Secretary for 
Benefits, or the Director of the 
Compensation and Pension Service, for 
consideration of the assignment of a TDIU 
on an extraschedular basis.  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.  The Veteran need 
take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


